Title: To James Madison from John Gavino, 29 September 1808
From: Gavino, John
To: Madison, James



Sir,
Gibraltar 29th. September 1808

I have not been honourd with any of your Commands since my last No: 60 under date 13: Ultimo with the Chronicles publish here for your information of the Spanish affairs which still continues favourable to the Patriots.
Finding a Vessel is going from Cadiz to New York, I inclose you several Dispatches, likewise annex you several extracts of our Consul W. Riggin Esqr: of Triests letters, sent me by my friend Mr: Chabott of Malta regarding some late orders issued by the Emperour of Austria regarding our Trading Vessels & his Ports.
Two Algereen frigates & a Xabeque have been hovering about this place some days past.  There were also Eight Gun boats with them when left Algier.  Seven put back by stress of weather.  The other perseverd but was Swampt, & 17 Men perished.  The remainder were picked up by an English Convoy coming from Malta.  There are also about this some of the Emperour of Morroccos Cruisers  (Two of those are now in this Port)  What their Errand is cannot say, unless it be to look after two Sicilian frigates that are now in this Port.  We have a Nepolitan Prince, here, who came with a View of taking Charge of the Goverment of Spain, but it seems, the Boards that are acting have not acceded to his Pretentions, and he now waites to hear further from his Father the King of Naples  I have the honour to be with respect, Sir Your most obed and most humb. Servt

John Gavino

